State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 20, 2014                   105747
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

RONNIE J. GUARNIERI JR.,
                    Appellant.
________________________________


Calendar Date:   October 14, 2014

Before:   Peters, P.J., Stein, Rose, Egan Jr. and Clark, JJ.

                             __________


     Paul R. Corradini, Elmira, for appellant.

      Kirk O. Martin, District Attorney, Owego (Eric H. Gartenman
of counsel), for respondent.

                             __________


Stein, J.

      Appeal from a judgment of the County Court of Tioga County
(Sgueglia, J.), rendered December 3, 2012, upon a verdict
convicting defendant of the crime of grand larceny in the third
degree.

      Defendant was charged by indictment with the crime of grand
larceny in the third degree based upon allegations that he stole
aluminum irrigation pipes from a farm located in the Town of
Owego, Tioga County. Following a trial at which defendant waived
counsel and represented himself, he was convicted as charged.
Defendant was subsequently sentenced, as a second felony
offender, to a prison term of 3 to 6 years and was also directed
to pay restitution. Upon this appeal by defendant, we now
reverse the judgment of conviction and remit for a new trial.
                              -2-                105747

      Initially, we reject defendant's arguments that the
evidence was legally insufficient and that the verdict was
against the weight of the evidence. As relevant here, grand
larceny in the third degree is established by proof beyond a
reasonable doubt that defendant stole property that has a value
exceeding $3,000 (see Penal Law § 155.35 [1]; People v Khan, 18
NY3d 535, 542 [2012]). In this regard, the value of stolen
property is "the market value of the property at the time and
place of the crime, or if such cannot be satisfactorily
ascertained, the cost of replacement of the property within a
reasonable time after the crime" (Penal Law § 155.20 [1]; see
People v Helms, 119 AD3d 1153, 1154 [2014]; People v Loomis, 56
AD3d 1046, 1047 [2008]). Although expert evidence as to value is
not necessary (see People v Helms, 119 AD3d at 1155; People v
Sheehy, 274 AD2d 844, 845 [2000], lv denied 95 NY2d 938 [2000]),
the People are required to proffer something more than conclusory
statements and there must be "a basis of knowledge" for a
witness's "statement of value before it can be accepted as
legally sufficient evidence of such value" (People v Lopez, 79
NY2d 402, 404 [1992]; see People v Loomis, 56 AD3d at 1047).

      Here, one of the victims testified that 40 to 50 pieces of
six-inch aluminum pipe were stolen from his property and that he
had paid $125 per pipe when he purchased them in the early 1980s.
While such testimony, by itself, is insufficient to establish the
current value of the pipes (see People v Morgan, 111 AD3d 1254,
1257 [2013]; People v Vandenburg, 254 AD2d 532, 533 [1998], lv
denied 93 NY2d 858 [1999]), the victim further testified that
they were in the same condition as when he purchased them and
that they had not depreciated in value. The victim exhibited
detailed knowledge about irrigation pipes and he testified that,
based upon his recent attendance at auctions, he was aware that
the current value of the type of pipes involved here was
comparable to the price he paid for them. Viewing the evidence
in a light most favorable to the People, we conclude that the
victim's testimony was sufficient to enable the jury to
reasonably "infer[,] rather than merely speculate[,] that the
value of the stolen [items] exceeded the statutory threshold"
(People v Helms, 119 AD3d at 1155; compare People v Vandenburg,
254 AD2d at 534). Moreover, while a different verdict would not
have been unreasonable, when we view the evidence in a neutral
                               -3-                105747

light and give the appropriate deference to the jury's
credibility assessments, we are satisfied that the verdict is in
accord with the weight of the evidence (see People v Helms, 119
AD3d at 1155; People v Hardy, 57 AD3d 1100, 1102 [2008], lv
denied 12 NY3d 784 [2009]).

      However, we are persuaded by defendant's assertion that
County Court failed to ensure that he validly waived his
constitutional right to counsel before permitting him to
represent himself at trial. A defendant seeking permission to
proceed pro se must "effectuate[] a knowing, voluntary and
intelligent waiver of the right to counsel" (People v Stone, 22
NY3d 520, 525 [2014]; see People v Arroyo, 98 NY2d 101, 103
[2002]; People v McIntyre, 36 NY2d 10, 17 [1974]). To this end,
the trial court is required to "conduct a 'searching inquiry' to
clarify that [the] defendant understands the ramifications of
such a decision" (People v Stone, 22 NY3d at 525; see People v
Providence, 2 NY3d 579, 580 [2004]; People v Arroyo, 98 NY2d at
103-104; People v Slaughter, 78 NY2d 485, 491 [1991]). The
court's inquiry "'must accomplish the goals of adequately warning
a defendant of the risks inherent in proceeding pro se, and
apprising a defendant of the singular importance of the lawyer in
the adversarial system of adjudication'" (People v Crampe, 17
NY3d 469, 482 [2011], cert denied ___ US ___, 132 S. Ct. 1746
[2012], quoting People v Arroyo, 98 NY2d at 104; accord People v
Smith, 92 NY2d 516, 520 [1998]; People v Dashnaw, 116 AD3d 1222,
1231 [2014], lv denied 23 NY3d 1019 [2014]). As the reviewing
court, we may "look to the whole record, not simply to the waiver
colloquy, in order to determine if a defendant effectively waived
counsel" (People v Providence, 2 NY3d at 583).

      Having carefully reviewed the entire record, we conclude
that County Court's inquiry was insufficient to establish that
defendant knowingly, intelligently and voluntarily waived his
right to counsel. We recognize that defendant unequivocally
expressed his desire to represent himself,1 acknowledged that he


     1
        Although defendant appeared pro se since arraignment,
County Court's inquiry into defendant's decision to represent
himself did not occur until immediately prior to the commencement
                              -4-                105747

was aware of his constitutional right to an attorney and that he
would be appointed an attorney if he could not afford one, and
confirmed that he had made the decision to represent himself on
his own accord. In addition, before determining that defendant
had sufficient competence and intelligence to represent himself,
County Court inquired as to defendant's age, education and
employment status, which revealed that defendant was 48 years
old, held an Associate's degree and was employed as a truck
driver. The court also questioned defendant regarding his
familiarity with certain legal concepts, to which defendant
demonstrated a rudimentary understanding of, among other things,
the order of a criminal trial and the concept of hearsay.
Significantly, however, while the court also advised defendant of
several additional legal concepts, it did not sufficiently advise
him of "the 'dangers and disadvantages' of proceeding pro se and
the value of trained trial counsel knowledgeable about criminal
law and procedure" (People v Yu-Jen Chang, 92 AD3d 1132, 1133
[2012], quoting People v Providence, 2 NY3d at 582). In fact,
with respect to the dangers of self-representation, the court
merely noted that defendant risked "losing objectivity" by
representing himself. Absent from County Court's inquiry was any
warning that defendant's "lack of knowledge, relative to that of
a lawyer, [would] be detrimental if [he] cho[se] to waive the
right to counsel" (People v Dashnaw, 116 AD3d at 1231 [internal
quotation marks and citations omitted]). Having failed to focus
on this critical consideration before permitting defendant to
represent himself, we are of the view that County Court's inquiry
was insufficient to permit a finding that defendant knowingly,
intelligently and voluntarily waived his right to counsel. Thus,
the judgment of conviction must be reversed and the matter
remitted for a new trial.

     Peters, P.J., Rose, Egan Jr. and Clark, JJ., concur.




of jury selection (see generally People v Lott, 23 AD3d 1088,
1088-1089 [2005]).
                              -5-                  105747

      ORDERED that the judgment is reversed, on the law, and
matter remitted to the County Court of Tioga County for a new
trial.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court